 Case 8:18-cv-02869-VMC-CPT Document 311-1 Filed 05/21/21 Page 1 of 4 PageID 5071
                               EXHIBIT A                               1




 1                   IN THE UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
 2                             TAMPA DIVISION
 3
 4   THE HURRY FAMILY REVOCABLE           )
     TRUST, et al.,                       )
 5                                        )
                     Plaintiffs,          )
 6                                        )
                                          ) Case No.
 7            vs.                         ) 8:18-CV-02869-VMC-CPT
                                          )
 8                                        )
     CHRISTOPHER FRANKEL, et al.,         )
 9                                        )
                     Defendants.          )
10
11
     ____________________________________________________________
12
                         FINAL PRETRIAL CONFERENCE
13         BEFORE THE HONORABLE VIRGINIA M. HERNANDEZ COVINGTON
                       UNITED STATES DISTRICT JUDGE
14
                             APRIL 23, 2021
15                              9:30 A.M.
                             TAMPA, FLORIDA
16   ____________________________________________________________
17
18
19
20
21             Proceedings recorded by mechanical stenography,
     transcript produced using computer-aided transcription.
22   ____________________________________________________________
23                         DAVID J. COLLIER, RMR, CRR
                        FEDERAL OFFICIAL CO URT REPORTER
24                   80 1 NORTH FLORIDA AVE NUE, 7TH FLOOR
                            TAMPA, FLORIDA 33602
25
 Case 8:18-cv-02869-VMC-CPT Document 311-1 Filed 05/21/21 Page 2 of 4 PageID 5072
                                                                      20




 1               Normally what I do is I -- hold on.         You know,
 2   I'm sorry, what is the page number, Mr. --
 3               MR. BANKER:    It's page 28, and it's instruction 19,
 4   Overview of Claims and Elements.
 5               THE COURT:    Well, see, that's different.
 6               MR. BANKER:    No.    No.   No, I know, but what I'm
 7   suggesting, Judge, if you look at the second paragraph, if you
 8   just take that paragraph, that is three sentences that
 9   describes generally the claims.         You know, it says the
10   plaintiffs, Hurry Trust, Scottsdale and Alpine, contend that
11   Frankel breached --
12               THE COURT:    Okay.
13               MR. BANKER:    And then contend that he misappropriated
14   their trade secrets.      Mr. Frankel denies breeching the
15   agreements.
16               THE COURT:    Okay.
17               MR. BANKER:    So I thought that that might be useful
18   to you.
19               THE COURT:    Okay.    Fair enough.
20               What do you say, Mr. Turkel?
21               MR. TURKEL:    I'm fine with that, Judge.        There was --
22   I sort of feel duty-bound to tell the Court that there's a
23   joint statement of the case in the pretrial, as is the norm,
24   it's document 170.
25               THE COURT:    Okay.    Let me turn to that too.
 Case 8:18-cv-02869-VMC-CPT Document 311-1 Filed 05/21/21 Page 3 of 4 PageID 5073
                                                                      21




 1               MR. TURKEL:    But the issue I have with that and why
 2   I like what Mr. Banker just read better is that -- it's on
 3   page 2.
 4               THE COURT:    All right.     Hold on a second.     I've got
 5   that in front of me too.
 6               MR. TURKEL:    Yes, Your Honor.      Doc 170.
 7               THE COURT:    There are a lot of documents, so if
 8   I don't have the normal familiarity with things, it's because I
 9   have a whole binder here.         Let's see.
10               Concise statement of the nature of action, that's
11   normally what we would -- what I would read to the jury.
12               MR. TURKEL:    Yes.
13               THE COURT:    The plaintiffs, Hurry Family Revocable
14   Trust, Scottsdale Capital Advisor Corporation and Alpine
15   Securities Corporation, sued the defendant, Christopher L.
16   Frankel, for breach of confidentiality agreements and
17   misappropriation of trade secrets.         Frankel countersued the
18   plaintiffs for declaratory judgment that he did not breach
19   the -- well, confidentiality agreement and did not
20   misappropriate the plaintiffs' alleged trade secrets.             Okay.
21               MR. BANKER:    Right, and we dropped the countersuit
22   for declaratory judgment.
23               THE COURT:    Yeah.     I was going to say --
24               MR. BANKER:    That's not part of the case, so I would
25   just say that he denies the claims.
 Case 8:18-cv-02869-VMC-CPT Document 311-1 Filed 05/21/21 Page 4 of 4 PageID 5074
                                                                      22




 1               I'd use the jury instruction, I agree with Ken,
 2   I think that's better, but --
 3               THE COURT:    I have to say -- well, this isn't --
 4   you know, this isn't absolutely written in stone.            I always go
 5   over with the parties --
 6               MR. TURKEL:    Judge, I just brought that up because
 7   that's normally where you put that sort of concise statement of
 8   the case that you read to a jury.         I like what Mr. Banker read,
 9   I think it's -- whatever it was, jury instruction 19, without
10   the elements that come after.        If you just read the first
11   paragraph of that, that's fine with me.
12               THE COURT:    Yeah, I think this is fine.
13               So what I'm going to tell them, this is what you're
14   here about, this is what this case is about, I'm going to
15   probably just say the plaintiffs contend that the defendant
16   breached two confidentiality agreements by using, disclosing
17   and failing to promptly return -- I may even make it shorter,
18   but I will use my discretion and use this as a go-by and either
19   use it entirely or cut a little bit out here and there.
20   I mean, this is just an overview.         I mean, this is just so they
21   know they're not here to hear a bank robbery or a drug deal or
22   something like that.
23               MR. TURKEL:    Just to be clear, Judge, that one
24   paragraph there, however you wish to edit it, seems fine to us.
25   I wouldn't put the elements in there in that stage of it.
